UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q/A (Amendment No.1) ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-22024 NEW LEAF BRANDS, INC. (Exact name of registrant as specified in its charter) Nevada 77-0125664 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One DeWolf Road Suite 208, Old Tappan, New Jersey 07675 (Address of principal executive offices) (Zip Code) (201) 784-2400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 11, 2010, there were 75,180,038 shares of our common stock, $0.001 par value, outstanding. EXPLANATORY NOTEREGARDING RESTATEMENT New Leaf Brands, Inc is filing this Amendment No.1 (the “Amendment”) to its Quarterly Report on Form10-Q for the quarter ended September30, 2010, originally filed November 22, 2010 (the “Original Filing”) to amend and restate the following previously-filed condensed consolidated financial statements (and related disclosures) (the “Restatement”): (1)our condensed consolidated balance sheet as of September30, 2010 and the related condensed consolidated statements of operations and cash flows for the quarter and then nine months ended September30, 2010 contained in PartI Item1 of this Amendment; and (2)management’s discussion and analysis of our financial condition and results of operations as of and for the quarter and nine months ended September30, 2010 contained in PartI, Item2 of this Amendment. Subsequent to the filing of the Company’s Form 10-Q for the quarter ended September30, 2010, Management identified that there were errors in the recording of derivative liabilities for the quarter ended September30, 2010 and therefore, our unaudited condensed consolidated financial statements required restatement. The Company has restated its September30, 2010 information to correct the error noted above. Refer to Note1 to the condensed consolidated financial statements included in Item1 for further discussion of the Restatement. Financial information related to the interim period ended September30, 2010 included in the reports on Form10-Q previously filed by us and all related earnings press releases and similar communications issued by us related to these periods, should not be relied upon and in the event there are discrepancies between this Amendment and previous reports, press releases and similar communications, the information in this Amendment shall control. NEW LEAF BRANDS, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for the three months and nine months ended September 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 Controls and Procedures 33 PART II OTHER INFORMATION Item 1 Legal Proceedings 34 Item 1A Risk Factors 35 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3 Defaults Upon Senior Securities 37 Item 4 Removed and Reserved 37 Item 5 Other Information 37 Item 6 Exhibits 38 2 PART I – FINANCIALINFORMATION ITEM 1- FINANCIAL STATEMENTS NEW LEAF BRANDS, INC. Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) CURRENT ASSETS (As Restated) Cash and cash equivalents $ $ Accounts receivable, net of allowances for doubtful accounts of approximately $87,000 and $90,000 at September 30, 2010 and December 31, 2009, respectively Inventory Prepaid expenses and other current assets Escrow deposit on sale of discontinued operations - Total current assets Property and equipment, net Intangible assets, net Deferred financing costs, net - Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Accounts payable $ $ Accrued expenses Due to related parties Interest payable Notes payable to related parties Current portion of long-term debt Derivative liabilities - Total current liabilities Long-term debt Derivative liabilities - Total liabilities Contingencies (Note 8) STOCKHOLDERS' (DEFICIT) EQUITY Preferred stock, $0.001 par value; 10,000,000 shares - - authorized; no shares issued and outstanding Common Stock, $0.001 par value, 500,000,000 shares authorized; 75,080,038 and 63,105,477 shares issued and outstanding at September 30, 2010 and December 31, 2009, Respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders'(deficit) equity $ $ See accompanying notes to the condensed consolidated financial statements 3 NEW LEAF BRANDS, INC. Condensed Consolidated Statements of Operations (Unaudited) For The Three Months Ended September30, For The Nine Months Ended September30, (As Restated) (As Restated) Net sales $ Cost of goods sold OPERATING EXPENSES: Shipping and handling Selling and marketing General and administration Depreciation and amortization Total operating expenses Loss from continuing operations ) OTHER(EXPENSE): Interest expense, net ) Loss on settlement of accounts payable and extinguishment of long-term debt - - ) - Amortization of debt discount and deferred financing costs ) Write-off of debt financing costs - ) - ) Loss on extinguishment of debt - ) - ) Change in fair value of derivative liabilities ) Other ) ) ) Total other (expense), net ) LOSS FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - LOSS FROM CONTINUING OPERATIONS ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET - ) ) NET LOSS ) DIVIDENDS ON PREFERRED STOCK - - NET LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) NET LOSS PER SHARE - BASIC AND DILUTED: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - - ) Net loss per share-basic and diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OF COMMON STOCK OUTSTANDING See accompanying notes to the condensed consolidated financial statements 4 NEW LEAF BRANDS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) For The Nine Months Ended September 30, Operating Activities: (As Restated) Continuing operations: Net loss continuing operations $ ) $ ) Adjustments to reconcile net loss from continuing operations to net cash used in continuing operating activities: Depreciation and amortization Loss on settlement of accounts payable and extinguishment of long-term debt - Amortization of debt discount and deferred financing costs Write-off of debt acquisition costs - Loss on extinguishment of debt - Warrants issued for services - Stock-based compensation expense Common stock issued for services Loss on disposal of property and equipment - Change in fair value of derivative liabilities ) Changes in continuing operating assets and liabilities: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets ) ) Accounts payable Accrued expenses ) Due to related parties ) Interest payable Net cash (used in) continuing operating activities ) ) Discontinued operations: Net loss from discontinued operations ) ) Adjustments to reconcile net loss from discontinued operations to net cash provided by discontinued operating activities: Impairment of intangible assets - Write-off of escrow from sale of discontinued operations - Depreciation and amortization - Stock-based compensation expense - Changes in discontinued operating assets and liabilities - Net cash provided by discontinued operations - Net cash (used in) operating activities ) ) Investing Activites: Continuing operations: Purchases of property and equipment ) ) Other - Net cash (used in) investing activities ) ) Financing Activities: Continuing operations: Proceeds from the issuance of long-term debt and notes payable to related parties Proceeds from the issuance of warrants - Receipt of escrow from sale of discontinued operations - Proceeds from the sale of common stock and warrants, net - Repayments of long-term debt ) ) Fees paid in connection with the sale of debt and warrants ) - Payment of dividends - ) Payments on line of credit, net - ) Proceeds from the exercise of warrants Net cash provided by financing activities Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosures: Cash paid during the period for: Interest $ $ Non Cash Investing and Financing Activities: Recognition of beneficial conversion feature on long-term debt $ $ - Settlement of accounts payable for common stock - Settlement of long-term debt for common stock Issuance of warrants in connection with common stock and debt offerings - Classification of derivative payable to additional paid-in capital upon the exercise of warrants - Warrants issued to placement agent which have been classified as derivative liabilities and deferred financing costs - Accrued preferred stock dividends - Common stock issued in lieu of dividends - Value of warrants issued in relationship to debt - Exchange of common stock issued for services - Conversion of preferred stock to common stock - See accompanying notes to the condensed consolidated financial statements 5 NEW LEAF BRANDS, INC. Notes to Condensed Consolidated Financial Statements September 30, 2010 Restatement of Prior Period Amounts In preparing its financial statements , New Leaf Brands, Inc. identified certain an errors related to accounting for derivative liabilities. These errors resulted in the overstatement of accumulated deficit and the understatement of derivative liabilities for the quarter ended September 30, 2010. The Company recorded an adjustment for the fair value of warrant liabilities of $549,305 as an adjustment to its opening balance of additional paid-in capital as of January 1, 2010. The following table summarizes the adjustments to the Company’s Consolidated Statements of Operations and Cash Flows for the quarter ended September 30, 2010.The Consolidated Balance Sheet at September30, 2010 was revised to reflect the effect of this error which resulted in an decrease in Accumulated deficit of $613,408. Condensed Consolidated Balance Sheet— September30, 2010 As previously Reported Adjustment Revised (In thousands) Derivative liabilities $ $ ) $ Total liabilities ) Additional paid-in capital Accumulated deficit ) ) Total stockholder’s equity (deficit) 57 Total liabilities and stockholders’ equity - Condensed Consolidated Statement of Operations— Three Months Ended September 30, 2010 As previously Reported Adjustment As Restated (In thousands) Change in fair value of derivative liabilities $ 54 $ 60 $ Total other (expense), net 60 Net loss from continuing operations before provision for income taxes ) 60 ) Net loss available to common stockholders ) 60 ) Net loss pershare basic and diluted ) ) Condensed Consolidated Statement of Operations— Nine Months Ended September30, 2010 As previously Reported Adjustment As Restated (In thousands) Change in fair value of derivative liabilities $ $ $ Total other(expense), net Net loss from continuing operations before provision for income taxes ) ) Net loss available to common stockholders ) ) Net loss per share basic and diluted ) ) Condensed Consolidated Statement of Cash Flows— Nine Months Ended September30, 2010 As previously Reported Adjustment Revised (In thousands) Net loss from continuing operations $ ) $ $ ) Change in fair value of derivative liabilities 6 NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of New Leaf Brands, Inc. (“New Leaf” or the “Company”), formerly Baywood International, Inc., as of September 30, 2010 and for the three and nine months ended September 30, 2010 and 2009 have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the rules and regulations of the United States Securities and Exchange Commission.They do not include all information and notes required by GAAP for a complete set of financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented have been included.The results of operations for interim periods are not necessarily indicative of the results that may be expected for any other interim period or for the full year. These interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes contained in New Leaf Brands, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2009. NOTE 2 – LIQUIDITY AND FINANCIAL CONDITION The Company has a history of recurring losses from continuing operations, deficiencies in working capital and limited cash on hand as of September 30, 2010.To date, it has also been unable to generate sustainable cash flows from operating activities.In addition, the Company has $4,521,150 (including $472,626 in unamortized debt discount as of September 30, 2010) in long-term debt and related party obligations payable within the next twelve monthsincluding an obligation which is currenly in default(see Note5).For the nine months ended September 30, 2010, the Company’s loss from continuing operations is $7,134,296.As of September 30, 2010, the Company’s cash and cash equivalents and working capital deficiencyare $245,635 and $5,754,221, respectively.Collectively, these factors raise substantial doubt about the Company’s ability to continue as a going concern. The Company believes that its existing cash resources, combined with projected cash flows from operations,will not be sufficient toexecute its business plan and continue operations for the next twelve months without additional funding. The Company intends to continue to explore various strategic alternatives, including asset sales and private placements of debt and equity securities to raise additional capital. In October 2010, the Company raised an additional $265,000 pursuant to a private placement of promissory notes and warrants (see Note 12). Management believes thatits existing beverage business can eventually achieve profitability and positive cash flow.In addition to paying down and restructuring its debt, management is actively taking steps to reduce the Company’s future operating expenses and increase future sales.However, the Company cannot provide any assurance that operating results will generate sufficient cash flow to meet its working capital needs and service its existing debt or that it will be able to raise additional capital as needed. The unaudited condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company has identified the policies below as critical to its business operations and the understanding of its results of operations.The impact and any associated risks related to these policies on the Company’s business operations are discussed throughout this section. 7 Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates.The most significant estimates and assumptions made by management include the allowance for doubtful accounts, allowance for inventory obsolescence, impairment of intangible assets, stock-based compensation, and the valuation of certain warrants issued to service providers and in connection with capital raising activities, including those which have been classified as derivative liabilities. Inventories Inventories consist primarily of finished goods, but at times will include certain raw materials and packaging/labeling materials, and are recorded at the lower of cost or market on an average cost basis. The Company does not process raw materials to finished goods.Instead, the Company relies on third-party suppliers to formulate, encapsulate and package finished goods.Raw materials reflected in the table below include $138,059 and $80,212 in packaging/labeling materials as of September 30, 2010 and December 31, 2009, respectively. Management analyzes inventory for possible obsolescence on an ongoing basis, and provides a write down of inventory costs when items are no longer considered to be marketable. Management’s estimate of obsolescence is inherently subjective and actual results could vary from the estimate, thereby requiring future adjustments to inventories and results of operations. September30, December31, (Unaudited) Raw materials $ $ Finished goods Total inventory $ $ Intangibles Intangible assets resulted from the September 2008 acquisition of certain net assets from Skae Beverage International, LLC and consist of the brand value (trademarks and tradenames) associated with the New Leaf brand.Intangible assets are being amortized using the straight-line method over a period of ten years.Amortization expense for the three months ended September 30, 2010 and 2009 is $120,624 and $112,500, respectively.Amortization expense for the nine months ended September 30, 2010 and 2009 is $361,875 and $337,500, respectively. The Company reviews intangible assets for impairment whenever events or circumstances indicate that the carrying value of the asset may not be recoverable by comparing the future undiscounted cash flows expected to result from the use of the asset to the carrying value of the asset.If the undiscounted future cash flows are less than the carrying value of the asset, then an impairment charge is recognized based upon the difference between the carrying value and fair value of the asset.The estimated fair value would be based on the best information available under the circumstances, including prices for similar assets and the results of valuation techniques, including the present value of expected future cash flows expected to result from the use of the asset using a discount rate commensurate with the risks involved. 8 September30, December31, (Unaudited) Intangible assets, gross $ $ Less: accumulated amortization Intangible assets, net $ $ Deferred Financing Costs The Company capitalized certain direct costs associated with the consummation of a private placement of promissory notes and warrants in September 2010.Such costs consisted of $75,320 in placement fees and the fair value of 210,960 warrants provided to the placement agent for the offering of $39,003. The warrants are fully vested and provide its holder with the right to purchase the specified number of shares of common stock at an exercise price of $0.25 per share during its five year term.The warrants also provide its holder with certain anti-dilution and cashless exercise provisions.The Company determined that these warrants qualify as derivative instruments.As such, the fair value of the warrants on the date of issuance is classified as derivative liabilities. The fair value of the warrants was determined using the Black-Scholes-Merton option valuation model with the following assumptions: Stock price $ 0.26 – $0.27 Term 5 years Volatility % Risk-free interest rate 1.25% - 1.34 % Exercise price $ Dividend yield % Deferred financing costs are being amortized over the term of the promissory notes of three months using the straight-line method.The results achieved using the straight-line method is not materially different from those which would result using the effective interest method. September30, December31, (Unaudited) Deferred financing costs $ $ Less: accumulated amortization Deferred financing costs, net $ $ Amortization of Debt Discount Discounts on long-term debt and notes payable to related parties are being amortized to amortization of debt discount and deferred financing costs over the term of the related notes using the straight-line method.The results achieved using the straight-line method are not materially different from those which would result using the effective interest method. 9 Debt instruments, offering costs and the associated features and instruments contained therein Deferred issuance costs are amortized over the term of their associated debt instruments. The Company evaluates the terms of the debt instruments to determine if any embedded derivatives or beneficial conversion features exist.The Company allocated the aggregate proceeds of the debt instrument between the warrants and the debt based on their relative fair values, if applicable, as modified in accordance with ASC 470.The fair value of the warrants issued to debt holders or placement agents are calculated utilizing the Black-Scholes-Merton or probability weighted binomial method depending on the terms of the warrant agreements.The Company amortizes the resultant discount or other features over the terms of the debt through its earliest maturity date using the straight line method which approximates the effective interest method.If the maturity of the debt is accelerated because of defaults or conversions, then the amortization is accelerated WarrantLiabilities and Other Derivative Financial Instruments Derivatives are recognized at fair value as required by ASC 815 “Derivatives and Hedging” (“ASC 815”).ASC 815 affects the accounting for warrants and many convertible instruments with provisions that protect holders from a decline in the stock price (or “down-round” provisions).For example, warrants with such provisions will no longer be recorded in equity.Down-round provisions reduce the exercise price of a warrant or convertible instrument if a company either issues equity shares for a price that is lower than the exercise price of those instruments or issues new warrants or convertible instruments that have a lower exercise price.The Company evaluated whether its warrants contain provisions that protect holders from declines in its stock price or otherwise could result in modification of either the exercise price or the shares to be issued under the respective warrant agreements.The Company determined that a portion of its outstanding warrants contained such provisions thereby concluding they were not indexed to the Company’s own stock. Estimating the fair value of these financial instruments requires the development of significant and subjective estimates that are likely to change over the duration of the instrument with related changes in internal and external market factors.In addition, option-based techniques are highly volatile and sensitive to changes in the traded market price of the Company’s common stock.Since the warrant liabilities are initially and subsequently carried at fair value, the Company’s statement of operations reflects the volatility in these estimates and assumption changes. The Company estimates the fair value of its derivative liabilities using the Black-Scholes-Merton option valuation model, adjusted for the effect of dilution, because it embodies all of the requisite assumptions (including trading volatility, estimated terms, dilution and risk free rates) necessary to fair value these instruments. The range of significant assumptions which the Company used to re-measure the fair value of derivative liabilities at September 30, 2010 is as follows: Stock price $ Term 5 Years Volatility 65.82%-101.32 % Risk-free interest rate 0.27% - 1.27 % Exercise prices $ Dividend yield % Fair Value Measurements The Company measures fair value in accordance with Statement ASC 820, Fair Value Measurements (“ASC 820”). ASC 820 defines fair value, establishes a framework and gives guidance regarding the methods used for measuring fair value, and expands disclosures about fair value measurements. ASC 820 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, there exists a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: ● Level 1 - unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access as of the measurement date. ● Level 2 - inputs other than quoted prices included within Level 1 that are directly observable for the asset or liability or indirectly observable through corroboration with observable market data. ● Level 3 - unobservable inputs for the asset or liability only used when there is little, if any, market activity for the asset or liability at the measurement date. 10 This hierarchy requires the Company to use observable market data, when available, and to minimize the use of unobservable inputs when determining fair value. The following table summarizes the changes in fair value of warrant liabilities (a level 3 fair value measurement) for the nine months ended September 30, 2010: Nine months ended September30, 2010 Beginning Balance Adjustment for fair value of warrant liabilities as of January 1, 2010 Fair value at date of issuance or modification: February 2010 stock and warrant issuance April 2010 stock and warrant issuance 634, 328 September 2010 notes Reclassification of derivative liability on warrant exercised ) Change in fair value of derivative instruments included in net loss ) Balance September 30, 2010 Level 1 Level 2 Level 3 Total Warrants with anti-dilution and cashless exercise provisions $ Total $ Net Loss Per Share Net loss per share is calculated using the weighted average number of shares of common stock outstanding during the period.The Company has adopted the Earnings Per Share Topic of the Codification (ASC Topic 260-10). Diluted earnings or loss per share is computed similarly to basic earnings (loss) per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.Diluted earnings (loss) per share may not been presented if the effect of the assumed exercise of options and warrants to purchase common shares would have an anti-dilutive effect. Recently Issued Accounting Standards In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Codification (“ASC”) Update 2010-6,Fair Value Measurements and Disclosures — Improving Disclosures about Fair Value Measurements(“Update 2010-6”) which includes amendments to Subtopic 820-10,Fair Value Measurement and Disclosures —Overallof the FASB ASC. Update 2010-6 provides amendments to require new disclosures on the fair value measurements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll-forward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The adoption of Update 2010-6 did not have a material impact on the Company’s consolidated financial position, results of operations, and cash flows. In February 2010, the FASB issued ASC Update 2010-09, Subsequent Events (Topic 855)—Amendments to Certain Recognition and Disclosure Requirements ” (“Update 2010-09”).Update 2010-09 requires an entity that is an SEC filer to evaluate subsequent events through the date that the financial statements are issued and removes the requirement that an SEC filer disclose the date through which subsequent events have been evaluated. Update 2010-09 was effective upon issuance. The adoption of Update 2010-09 did not have a material impact on the Company’s consolidated financial position, results of operations, and cash flows. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to be applicable to the Company's consolidated financial statements. 11 Reclassification Certain amounts in the unaudited condensed consolidated financial statements have been reclassified to conform with the current period presentation. NOTE 4 – NOTES PAYABLE TO RELATED PARTIES Notes payable to related parties consisted of the following: September30, December31, Description (Unaudited) Unsecured note payable to a director with a face amount of $150,000 bearing interest, which is payable at maturity, at 10% per annum.The note was originally scheduled to mature in June 2010, but was extended to December 31, 2010 (A) (B) $ $ Unsecured non-interest bearing note payable to an officer with a face amount of $50,000 which was originally payable on demand, but was amended to be payable on demand after December 31, 2010 (C) Unsecured note payable to a director with a face amount of $50,000 bearing interest, which is payable at maturity, at 10% per annum.The note was originally payable on demandbut was amended to be payable on demand after December 31, 2010 (A) (C) Unsecured note payable to a director with a face amount of $300,000 bearing interest, which is payable maturity, at 15% per annum. The note was originally scheduled to mature in July 2010, but was extended to December 31, 2010 (A) (B) Unsecured non-interest bearing note payable to a director which was issued at an original issuance discount of $27,273. The note matures on the three month anniversary of its issuance date on December 21, 2010 (D) Total notes payable to related parties $ $ (A) In connection with the issuance of the $300,000 unsecured note payable to a director, the Company agreed to amend the terms of the two previous outstanding notes payable to the director to provide the director with the option to convert the outstanding note balance to common stock at $0.35 per share, subject to a reset provision which contingently adjusts the conversion price in certain circumstances through July 19, 2010.The Company concluded that the addition of the embedded conversion option to the two previous outstanding notes qualified as a modification, resulted in extinguishment of the notes and the resulted loss was de minimis . The Company also determined that the embedded conversion option did not need to be bifurcated as a derivative instrument.However, since the embedded conversion option contained a beneficial conversion feature of $57,143 in intrinsic value, and the notes were either payable on demand or in default, the Company immediately recognized the intrinsic value in amortization of debt discount and deferred financing costs. In June 2010, the Company entered into a transaction which triggered the reset provision contained in the amended note terms resulting in a reduction of the conversion price to $0.30 per share.The $42,857 in incremental intrinsic value created by the reduction of the conversion price was immediately recognized in amortization of debt discount and deferred financing costs. (B) In August 2010, this note was extended to December 31, 2010.The holder did not receive any additional consideration for extending the note.The Company concluded that the modification of the note did not result in an extinguishment of debt and therefore did not record a gain (loss) on the modification of the note. (C) In August 2010, this note was amended to be payable on demand after December 31, 2010.The holder did not receive any additional consideration for amending the note.The Company concluded that the modification of the note result in an extinguishment of debtand therefore did not record a gain (loss) on the modificationof the note. (D) The note was issued in connection with the Company’s private placement of promissory notes and warrants in September 2010 (see Note 5). For the nine months ended September 30, 2010 and 2009, interest expense on notes payable to related parties was $32,500 and $237,789, respectively. 12 NOTE 5 - LONG-TERM DEBT Long-term debt consisted of the following: September 30, December 31, Description (Unaudited) Unsecured notes payable with an aggregate original face amount of $175,000 bearing interest, which is payable monthly, at 8% per annum and payable in equal monthly installments of $21,875 through September 30, 2009 (A) $ $ Unsecured convertible notes payable with an aggregate original face amount of $250,000 bearing interest, which is payable monthly, at 8% per annum and payable in equal monthly installments of $31,250 through September 30, 2009 (A) Secured notes payable with an aggregate original face amount of $1,500,000 bearing interest, which is payable at maturity, at 10% per annum. The notes were originally scheduled to mature in May 2010, but were extended to December 24, 2010.The notesare secured by the Company’s accounts receivable and inventory (B) (see Note 12) Unsecured note payable bearing interest, which is payable at maturity, at 28% per annum Notes payable to a trust,bearing interest at 5% per annum, unsecured, matures in May 2013.The Company stopped making principal and interest payments on the note in October 2009 and is in default as of September 30, 2010 (see Notes 2 and 8).Since the note is in default, it has been classified as a current liability Equipment loan bearing interest, which is payable monthly, at 11% per annum and payable in monthly installments of $12,117 through November 2013 Unsecured note payable bearing interest, which is payable at maturity, at 15% per annum and payable on demand Unsecured note payable bearing interest, which is payable at maturity, at 12% per annum and payable on demand Unsecured non-interest bearing notes payable which were issued at an original issuance discount of $177,818. The notes mature on the three month anniversary of their issuance date in December 2010 (C) Total debt Less:current portion of long-term debt Totallong-term debt $ $ 13 (A) The Company stopped making principal and interest payments on these notes in September 2008 and the notes were considered to be in default.In April 2010, the holders of the notes agreed to convert the outstanding note balance into 531,250 shares of common stock in exchange for the Company agreeing to pay all unpaid interest which had accrued on the notes.The Company recognized a loss on the extinguishment of the notes of $37,188. (B) In May 2010, the Company issued 360,000 shares of common stock to the holders of these notes in exchange for extending the maturity date of the notes to June 2010. The Company determined that the modification of the termof the notes qualified as a debt extinguishment and recognized a loss on the extinguishment of the notes of $165,600, which equal to the fair value of the additional shares of common stock issued In June 2010, the Company issued 4,500,000 shares of common stock to the holders of these notes in exchange for extending the maturity date of the notes to September 2010.The Company determined that the modification of the term of the notes qualified as a debt extinguishment and recognized a loss on the extinguishment of the notes of $1,350,000, which equal to the fair value of the additional shares of common stock issued. In August 2010, the Company and the holders agreed to extend the term of these notes to December 24, 2010. No consideration was received by the noteholders for agreeing to extend the notes. The Company determined that the modification of the notes did not result in an extinguishment of debt and therefore did not record a gain (loss) on the modification of the notes. (C) In September 2010, the Company consummated a private placement of promissory notes with a face value of $1,709,091 and detachable warrants to purchase 2,050,909 shares of common stock to accredited investors pursuant to a private placement memorandum.The promissory notes were issued at an original issuance discount of $205,091, do not have a stated interest rate and mature on the three month anniversary of their issuance date in December 2010. In addition, the notes are automatically convertible upon the consummation of a qualified offering, as defined, into the type of securities issued in such offering at a conversion price equivalent to the price of the securities sold.The warrants are fully vested and provide their holders with the right to purchase the specified number of shares of common stock at an exercise price of $0.25 per share during its five year term.The warrants also provide their holders with certain anti-dilution and cashless exercise provisions. The terms of the offering also provide investors with a reset feature which gives them the right, for as long as the notes are outstanding, to exchange the promissory notes for securities issued in a subsequent offering in the event that the Company enters into any subsequent transaction other than the qualified offering, as defined, on terms more favorable than those governing the current offering. The Company accounted for the private placement by allocating the proceeds received between the notes and the warrants using the relative fair value method.For purposes of applying the relative fair value method, the Company considered the fair value of the notes to be equivalent to the proceeds received and determined the fair value of the warrants based upon the Black-Scholes-Merton option valuation model using the following range of assumptions: Stock price $ 0.26 – $0.27 Term 5 years Volatility % Risk-free interest rate 1.25% - 1.34 % Exercise price $ Dividend yield % Accordingly, the notes and warrants were initially recorded at $1,184,313 and $316,687, respectively.The resulting discount on the notes, which includes both the original issuance discount and the portion of the proceeds allocated to the warrants, is being amortized to amortization of debt discount and deferred financing costs over the life of the notes.During the three monthsended September30, 2010 the Company recognized $49,152 in amortization of debt discount on these notes. The Company determined that the warrants issued in connection with the offering qualified as derivative instruments (see Note 3).As such, the proceeds initially allocated to the warrants were classified as derivative liabilities. 14 The Company also determined that the embedded conversion option did not qualify as a derivative instrument which needs to be separated from the host contract due to the lack of net settlement provisions or the presence of a qualifying market mechanism to facilitate net settlement.Furthermore, since the terms of the conversion option do not permit the Company to compute the number of shares that the holder would receive upon the closing of a qualified offering, the evaluation of whether the conversion feature is beneficial will be delayed until the closing of a qualified offering. The Company has determined that any intrinsic value that may be created through the reset feature will be accounted for when and if the reset occurs. A director of the Company participated in the above mentioned private placement and is the holder of a promissory note with an original issuance price of $200,000 and a face value of $227,273.Such holder also received warrants to purchase 272,727 shares of common stock.Accordingly, the note issued to the directorand related warrants wereinitially recorded at $157,887and $42,113, respectively. During the three months ended September30, 2010, the Company recognized $2,727in amortization of debt discount on this note. This note has been classified in notes payable to related parties on the accompanying condensed balance sheet as of September30, 2010 (see Note4). NOTE 6 - STOCKHOLDERS’ EQUITY (DEFICIT) Common Stock In February 2010, the Company closed a private placement of common stock and warrants with certain accredited investors. Pursuant to the private placement, the Company agreed to issue an aggregate of 766,667 shares of common stock and warrants to purchase 407,727 shares of common stock at an exercise price of $0.55 per share for net proceeds of $327,500.The warrants issued in connection with the private placement are fully vested, have a five year term and providetheir holders with certain anti-dilution and cashless exercise provisions. The Company determined that these warrants qualified as derivative instruments (see Note 3).As such, a portion of the proceeds received in the private placement representing the fair value of the warrants of $146,682 was classified as a derivative liability.The fair value of the warrants was determined using the Black-Scholes-Merton option valuation model with the following assumptions: Stock price $ Term 5 years Volatility % Risk-free interest rate % Exercise prices $ Dividend yield % In February 2010, the Company issued a side letter to investors in the private placements which closed in December 2009 and February 2010 which effectively amended the terms of the private placements to contain a price protection clause through April 30, 2010.The price protection clause required the Company to issue additional common stock and warrants to these investors, based upon a formula contained in the side letter, in the event that common stock was issued during the price protection period at an effective price less than the purchase price paid by such investors, subject to certain exceptions. In April 2010, the Company closed a private placement of common stock and warrants with certain accredited investors. Pursuant tothe private placement, the Company agreed to issue an aggregate of 1,821,414 shares of common stock and warrants to purchase 1,821,414 shares of common stock at an exercise price of $0.45 per share for net proceeds of $637,500.The warrants issued in connection with the private placement are fully vested, have a five year term and providetheir holders with certain anti-dilution and cashless exercise provisions. The Company determined that these warrants qualified as derivative instruments (see Note 3).As such, a portion of the proceeds received in the private placement representing the fair value of the warrants of $614,2082 was classified as a derivative liability.The fair value of the warrants was determined using the Black-Scholes-Merton option valuation model with the following assumptions: 15 Stock price $ Term 5 Years Volatility % Risk-free interest rate % Exercise prices $ Dividend yield % The commencement of the private placement in April 2010 triggered the price protection clause contained in the side letter which the Company issued to certain investors in February 2010.Accordingly, the Company issued such investors 568,251 shares of common stock and warrants to purchase 1,499,410 shares of common stock at an exercise price of $0.45 per share.The warrants are fully vested, have a five year term and providetheir holders with certain anti-dilution and cashless exercise provisions. The Company determined these warrant qualified as derivative instruments (see Note 3).As such, a portion of the total aggregate proceeds received during the December 2009 and February 2010 private placements representing the fair value of the warrants of $505,623 was re-allocated from additional paid-in capital to the derivative liability. The fair value of the warrants was determined using the Black-Scholes-Merton option valuation model with the following assumptions: Stock price $ Term 5 Years Volatility % Risk-free interest rate % Exercise prices $ Dividend yield % In May 2010, the Company issued a side letter to investors in the private placement which closed in April 2010 which effectively amended the terms of the private placement to contain a price protection clause through August 31, 2010.The price protection clause required the Company to issue additional common stock to these investors, based upon a formula contained in the side letter, in the event that common stock or common stock equivalents were issued during the price protection period at an effective price less than the purchase price paid by such investors, subject to certain exceptions.The Company determined that the terms of the price protection clause did notmeet the definition of a derivative instrument due to the lack of net settlement provisions or the presence of a qualifying market mechanism to facilitate net settlement. In August 2010, the Company issued a side letter to investors in the private placement which commenced in April 2010 which effectively amended the terms of the private placement to extend the price protection clause provided to such investors in a side letter issued to them in May 2010 through September 25, 2010.The price protection clause required the Company to issue additional common stock to these investors, based upon a formula contained in the side letter, in the event that common stock or common stock equivalents were issued during the price protection period at an effective price less than the purchase price paid by such investors, subject to certain exceptions.The Company determined that the terms of the price protection clause did notmeet the definition of a derivative instrument due to the lack of net settlement provisions or the presence of a qualifying market mechanism to facilitate net settlement. In September 2010, in connection with the private placement of promissory notes and warrants (see Note 5), the price protection clause contained in the side letter which the Company issued to certain investors in August 2010 was triggered.Accordingly, the Company issued such investors 728,586 shares of common stock. During the nine months ended September 30, 2010, the Company settled $163,781 of accounts payable for the issuance of 440,923 shares of common stock with prices based on mutual settlement agreements ranging from $0.25 to $0.50 per share. The Company recognized a loss on the extinguishment of accounts payable of $75,378 which represented the difference between the agreed upon settlement price of such liabilities and the fair value of the Company’s common stock on the settlement date. During the nine months ended September 30, 2010, the Company issued 2,217,500 shares of common stock to service providers.The fair value of such common stock of $1,043,142 was measured at the earlier of: (a) the performance commitment date or (b) the date the services were completed based upon the specific terms of the arrangement and recognized as an operating expense. 16 Warrants Set forth below is a description of the Company’s warrants as of September 30, 2010: Designation / Reason Granted Original issue date Original Exercise Price Expiration Date Common Stock Issuable Upon Exercise Bridge warrants / bridge financing (1) September 2006 $ September 2011 Marketing program development October 2007 $ October 2012 Investor warrants / 2007 private placement (1) March 2007 $ March 2012 Placement agent warrants March 2007 $ March 2012 12%Bridge note warrants March 2007 $ March 2012 Ancillary warrants June 2007 $ June 2012 April 2008 bridge notes warrants (1) April 2008 $ April 2013 September 2008 bridge note warrants (1) September 2008 $ September 2013 Series J warrants (1) December 2008 $ December. 2013 October 2009 note warrants (1) October 2009 $ October 2014 Investor warrants 2009 private placement (1) December 2009 $ December 2014 Investor warrants 2009 private placement (1) February 2009 $ December 2014 Marketing program development (1) March 2010 $ March 2015 Investor warrants 2009 private placement (1,2) May 2010 $ June 2015 Investor warrants 2010 private placement (1) June 2010 $ June 2015 Investor warrants 2010 original issue discount private placement (1) September 2010 $ September 2015 Placement agent warrants (1) September 2010 $ September 2015 Total warrants outstanding at September 30, 2010 The exercise price of the warrants and the number of warrant shares subject thereto shall be subject to adjustment in the event of stock splits, stock dividends, reverse stock splits, and similar events. Further, in the event that the Company should issue shares of its Common Stock at an effective price per share less than the then effective exercise price of the warrants, the exercise price and the number of warrant shares subject to such warrants shall be adjusted to the lower effective price. The warrants contain standard reorganization provisions. Therefore, these warrants are qualified as liability instruments upon issuance. In February 2010, the Company issued a side letter to investors in the private placements which closed in December 2009 and February 2010 which effectively amended the terms of the private placements to contain a price protection clause through April 30, 2010.The price protection clause required the Company to issue additional warrants to these investors, based upon a formula contained in the side letter, in the event that common stock was issued during the price protection period at an effective price less than the purchase price paid by such investors, subject to certain exceptions. 17 The following table reflects a summary of warrant activity: Weighted Weighted Average Term Average Remaining Number Exercise Price (A) (in years) Warrants outstanding at December 31, 2009 $ Granted Exercised ) Expired ) Warrants outstanding at September 30, 2010 $ (A) The weighted average exercise price is calculated using the adjusted exercise price of $.25 for warrants with anti-dilution provisions which were triggered. During the nine months ended September 30, 2010, the Company issued warrants to purchase 150,000 shares of common stock at an exercise price of $0.49 per share for the provision of certain marketing services.Such warrants are fully vested with a five year term.The Company recognized the fair value of these warrants of $54,830 in operating expenses.The fair value was determined using the Black-Scholes-Merton option valuation model using the following assumptions: Stock price $ Term 5 Years Volatility % Risk-free interest rate % Exercise price $ Dividend yield % The remainder of the warrants issued by the Company during the nine months ended September 30, 2010 were issued in connection with the Company’s financing activities and classified as derivative liabilities. Stock Options The Company granted stock options to its officers and employees during the nine months ended September 30, 2010 to purchase 1,390,000 shares of common stock at exercise prices ranging from $0.40 to $0.63 per share.Such stock options vest ratably over a period of five years on a cliff basis and expire in ten years. The Company used the Black-Scholes-Merton valuation model to estimate the fair value of these stock option grants using the following range of assumptions: Stock prices $
